Appeal by the defendant, as limited by his brief, from (1) a sentence of the County Court, Nassau County (Boklan, J.), imposed October 5, 1987, upon his conviction of criminal possession of a weapon in the third degree under S.C.I. No. 66438, and (2) an amended judgment of the same court, rendered the same day, revoking á sentence of probation previously imposed by the same court upon a finding that he had violated a condition thereof, upon his plea of guilty, and imposing a sentence of imprisonment, upon his previous conviction of robbery in the second degree under S.C.I. No. 62073.
Ordered that the sentence and amended judgment are affirmed.
The defendant contends on appeal that the sentences imposed by the court, in compliance with the terms of his negotiated plea bargain, constitute cruel and unusual punishment in violation of constitutional proscriptions (NY Const, art I, § 5; US Const 8th Amend). "[OJrdinarily a sentence that is within statutory limits does not constitute cruel and unusual punishment absent exceptional circumstances (People v Jones, 39 NY2d 694)” (People v Albano, 124 AD2d 739, 740, lv denied 69 NY2d 824; People v Medina, 140 AD2d 549). After reviewing the record on this appeal, we find no exceptional circumstances to support such a claim. Thompson, J. P., Lawrence, Rubin, Harwood and Balletta, JJ., concur.